Case 4:18-cv-05393-DMR Document 62-4 Filed 07/12/19 Page 1 of 3




                EXHIBIT D
Stuart Dinnis on Instagram: “The GG on my morning run”                 https://www.instagram.com/p/BJqUoawDu4SNNkROChqPVhnvH-B...
                       Case 4:18-cv-05393-DMR Document 62-4 Filed 07/12/19 Page 2 of 3


                                                         Search    Search                                Log In       Sign Up




                                                                                 stuartdinnis • Follow
                                                                                 Fort Mason Center, Festival Pavillion (pier 3)



                                                                        stuartdinnis The GG on my morning run




                                                                        bexxfitlife, ryan.both, brennanjude,
                                                                        belinda_79, georgeno, aussiemace and
                                                                        belindajharrison like this
                                                                        AUGUST 28, 2016



                                                                        Log in to like or comment.




                                                           Log In to Instagram
                       Log in to see photos and videos from friends and discover other accounts you'll love.

                                                                  Log In

                                                                  Sign Up




1 of 2                                                                                                                        4/5/2018, 2:07 PM
Stuart Dinnis on Instagram: “The GG on my morning run”              https://www.instagram.com/p/BJqUoawDu4SNNkROChqPVhnvH-B...
                       Case 4:18-cv-05393-DMR Document 62-4 Filed 07/12/19 Page 3 of 3


                                                               Search                           Log In     Sign Up




                                                         Log In to Instagram
                       Log in to see photos and videos from friends and discover other accounts you'll love.

                                                               Log In

                                                              Sign Up




2 of 2                                                                                                          4/5/2018, 2:07 PM
